      Case 5:19-cv-05133-EJD Document 39 Filed 02/24/20 Page 1 of 11



 1 Thomas A. Evans (SBN 202841)
   tom.evans@alston.com
 2 Rodrigo E. Salas (SBN 194462)

 3 rodrigo.salas@alston.com
   ALSTON & BIRD LLP
 4 560 Mission St., Suite 2100
   San Francisco, CA 94105
 5 Telephone:    415-243-1000
   Facsimile:    415-243-1001
 6

 7 Attorneys for Defendants
   J.C. WELDING, LLC, JUAN DANIEL
 8 CASTILLO, JOSE CASTILLO, and JUAN
   CASTILLO
 9
   Barbara E. Figari (SBN 251942)
10 barbara@figarilaw.com

11 THE FIGARI LAW FIRM
   9431 Haven Avenue, Suite 100
12 Rancho Cucamonga, CA 91730
   Telephone: (626) 486-2620
13 Facsimile: (877) 459-3540

14 Christopher R. McElwain (SBN 289132)

15 chris@kmowland.com
   KNOWMAD LAW
16 484 Washington St, B-313
   Monterey, CA 93940
17
   Attorneys for Plaintiffs
18
   DEGREE MECHANICAL, INC. and
19 DEGREE MECHANICAL, LLC

20                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
21
     DEGREE MECHANICAL, INC., and                Case No. 5:19-cv-05133
22
     DEGREE MECHANICAL, LLC
23                                               JOINT CASE MANAGEMENT
                     Plaintiffs,                 CONFERENCE STATEMENT
24
             v.                                  DATE:    March 5, 2020
25                                               TIME:    10:00a.m.
     J.C. WELDING, LLC, et al                    LOCATION: Courtroom 4, 5th Floor
26
                                                           Hon. Edward J. Davila
                     Defendants.
27

28

                            JOINT CASE MANAGEMENT CONFERENCE STATEMENT
     LEGAL02/39623138v1
      Case 5:19-cv-05133-EJD Document 39 Filed 02/24/20 Page 2 of 11



 1           Pursuant to Fed. R. Civ. P. 26 and the Court’s August 19, 2019 Order Setting Initial
 2 Case Management Conference and ADR Deadlines (Dkt. # 11), plaintiffs DEGREE

 3 MECHANICAL, INC., and DEGREE MECHANICAL, LLC’s (“Plaintiffs”) and

 4 defendants J.C. WELDING, LLC, JUAN DANIEL CASTILLO, JOSE CASTILLO, and

 5 JUAN CASTILLO (“Defendants”) by and through their respective counsel, hereby submit

 6 the following Joint Case Management Statement:

 7 I.        JURISDICTION AND SERVICE
 8           Plaintiffs filed this action against remaining Defendants J.C. Welding, LLC, Juan
 9 Castillo, Juan Daniel Castillo, and Jose Castillo, alleging violation of the Defend Trade
10 Secrets Act of 2016, 18 U.S.C. § 1836. All parties in this case have been served, and the

11 Court has adjudicated that personal jurisdiction is appropriate over these defendants.

12           Defendants filed a Motion to Dismiss for Lack of Personal Jurisdiction or, in the
13 alternative, Motion to Transfer, which was heard by the Court on January 31, 2020. During

14 the pendency of that Motion, Plaintiffs dismissed, without prejudice, the second through

15 eight causes of action of their Complaint, leaving the first cause of action for violation of

16 18 U.S.C. § 1836, as the only remaining cause of action herein. By its order dated January

17 31, 2020 (Dkt. # 31), the Court dismissed Plaintiffs’ claims asserted against Mrs. Shine,

18 LLC, and Virginia Castillo.

19           Plaintiffs maintain that jurisdiction is proper pursuant to 28 U.S.C. § 1331.
20 Defendants reserve the right to challenge the Court’s personal jurisdiction should

21 circumstances change or as new information is discovered or disclosed.

22 II.       FACTS
23           The only remaining claim is Plaintiffs’ first cause of action for Theft and
24 Misappropriation of Trade Secrets in Violation of 18 U.S.C. § 1836.

25           A.      Plaintiffs’ position
26           Plaintiffs maintain that Defendants have used, misused and misappropriated
27 Plaintiffs’ trade secrets for their own benefit and to the detriment of Plaintiffs.

28

                                               -2-
                           JOINT CASE MANAGEMENT CONFERENCE STATEMENT
     LEGAL02/39623138v1
      Case 5:19-cv-05133-EJD Document 39 Filed 02/24/20 Page 3 of 11



 1           Plaintiffs have alleged that Defendants engaged in theft of trade secrets in
 2 violation of 18 U.S.C. § 1836. The theft of trade secrets occurred when Defendants

 3 went onto the property of Plaintiffs’ customers – including property located in Salinas,

 4 California – and stole designs of Plaintiffs’ proprietary equipment that was located on

 5 the customers’ property in this this County. Defendant J.C. Welding’s corporate

 6 representative has admitted to this theft. (Deposition of Juan Daniel Castillo., 179:7-
     20 [admitting measurements taken off a chillers at Taylor Farms in Salinas]).
 7
     Defendants have now posted pictures of this equipment on their website. (Castillo
 8
     Depo., 142:12-22.). Defendants have also marketed Plaintiffs’ proprietary designs to
 9
     third parties located in the cities of Salinas and San Juan Batista.
10
             Plaintiffs claim damages and losses in excess of $1 million.
11
             B.      Defendants’ position
12
             Defendants maintain that their business relationship with Plaintiffs was mutually
13
     satisfactory for about two years.       After approximately two years, Plaintiffs began
14
     experiencing difficulties in meeting their financial obligations and, as a result, got behind
15
     in their rent and stopped paying JC Welding’s invoices. By the second quarter of 2019,
16
     the unpaid invoices totaled in excess of $ 271,650.00—meaning that Plaintiffs owed JC
17
     Welding that much money for work already performed and equipment and parts already
18
     delivered. In response to JC Welding’s demand for payment, Plaintiffs initiated this action
19
     and the parallel state actions in Arizona and Monterey County.
20
             Defendants expressly deny that they have misappropriated any trade secrets or
21
     violated any laws.
22
     III.    LEGAL ISSUES
23
             The parties believe that the primary legal disputes/issues arising from Plaintiffs’
24
     Complaint are:
25

26           1.      What specific trade secrets are alleged to have been misappropriated.
             2.      The extent of Defendants’ misappropriation of trade secrets.
27
             3.      Whether the claimed trade secrets meet the legal definition of trade secret
28
                                                   -3-
                          JOINT CASE MANAGEMENT CONFERENCE STATEMENT
     LEGAL02/39623138v1
      Case 5:19-cv-05133-EJD Document 39 Filed 02/24/20 Page 4 of 11



 1           4.      Whether Plaintiffs have taken reasonable measures to keep their
 2 information/designs secret.

 3           5.      Whether the information claimed to be trade secret is readily ascertainable
 4 through other means.

 5           6.      Whether Plaintiffs are the legal owners of the trade secrets at issue in this
 6 case.

 7           7..     Whether Defendants are in possession of any trade secrets at issue in this
 8 case.

 9           8.      Whether Plaintiffs are entitled to damages as a result of the alleged
10 misappropriation of trade secrets.

11           9.      Whether Plaintiffs are entitled to costs, expenses and reasonable attorneys’
12 fee.

13 IV.       MOTIONS
14           Prior to Defendants’ formal appearance, Plaintiffs filed an Ex Parte Motion for
15 Preliminary Injunction (Dk # 13 & 16), which the Court denied without prejudice on

16 August 28, 2019 (Dk # 17).

17           Defendants filed a Motion to Dismiss for Lack of Personal Jurisdiction or, in the
18 alternative, Motion to Transfer (Dk # 19-22), which the Court granted, in part, and denied

19 that Motion, in part (Dk # 31).

20           Other than Motions for Summary Judgment, no other motions are currently
21 anticipated by the parties.

22 V.        AMENDED PLEADINGS
23           At this point, the parties do not anticipate filing any amended pleadings. However,
24 all parties reserve the right to seek leave of Court to file such amendments should the

25 circumstances, continued investigation and discovery so warrant.

26 VI.       EVIDENCE PRESERVATION & RULE 26(f) CONFERENCE
27           Plaintiffs and Defendants both confirm that that their counsel have reviewed the
28
                                                   -4-
                          JOINT CASE MANAGEMENT CONFERENCE STATEMENT
     LEGAL02/39623138v1
      Case 5:19-cv-05133-EJD Document 39 Filed 02/24/20 Page 5 of 11



 1 Guidelines Relating to the Discovery of Electronically Stored Information (“ESI

 2 Guidelines”). Plaintiffs and Defendants further confirm that they have undertaken steps to

 3 preserve evidence relevant to the issues reasonably evident in this action. The parties

 4 further confirm that their counsel have meet and conferred pursuant to Fed. R. Civ. P. 26(f).

 5 Specifically, counsel held a telephonic conference, in compliance with Fed. R. Civ. P.

 6 26(f), on February 14, 2020. The parties have agreed that a protective order should be

 7 entered in this matter and will submit a stipulated order consistent with the Northern

 8 District’s model protective order.

 9 VII.      DISCLOSURES
10           The parties have meet and conferred pursuant to Fed. R. Civ. P. 26(f) and will
11 exchange their Initial Disclosures in advance of the March 5, 2020 Conference with the

12 Court. Specifically, the exchange of Initial Disclosures will occur on February 27, 2020.

13 VIII. DISCOVERY

14           To date, the parties have not propounded written discovery.
15           A.      Plaintiffs’ position
16           Plaintiffs intend to propound written discovery to ascertain the extent of
17 Defendants’ theft and misappropriation of trade secrets, including discovery related to

18 Defendants’ sale or attempted sale of the same. Plaintiffs will be taking the depositions of

19 all individual defendants, as well as a corporate representative pursuant to Fed. R. of Civ.

20 Pro. 30(b)(6), as well as depositions and discovery of third parties related to Defendants’

21 theft and misappropriation of trade secrets.

22           B.      Defendants’ position
23           Defendants intend to propound specific discovery requests seeking to identify the
24 specific information/designs that are alleged to be at issue in this case. Defendants also

25 anticipate taking the deposition of Plaintiffs’ corporate representative and the deposition

26 of Plaintiffs’ customers to whom proprietary information or product(s) have allegedly been
27 sold.

28
                                                  -5-
                          JOINT CASE MANAGEMENT CONFERENCE STATEMENT
     LEGAL02/39623138v1
      Case 5:19-cv-05133-EJD Document 39 Filed 02/24/20 Page 6 of 11



 1 IX.       CLASS ACTIONS
 2           Not applicable. This is not a class action.
 3 X.        RELATED CASES
 4           The parties agree that there is at least one related case which concerns the same
 5 parties and/or arise out of the same or related underlying facts:

 6           The Monterey, California, Action
 7           On July 18, 2019, Corey Cowan, Degree Mechanical, LLC and Degree Mechanical,
 8 Inc., initiated a civil action against the same Defendants in Monterey Superior Court, styled

 9 Corey Cowan et al v. Juan Castillo, et al (Case No. 19 CV-002877).              The operative
10 complaint in the Monterey County action alleges eight causes of action, as follows: (1)

11 theft and misappropriation of trade secrets, (2) defamation, (3) violation of business and

12 professional code § 17200 et seq, (4) fraud and deceit, (5) conversion, (6) restitution of

13 unjust enrichment, (7) intentional interference with prospective economic advantage, and

14 (8) extortion. Both Plaintiffs and Defendants are represented by the same counsel of record

15 in the Monterey County action as in this action.

16           On January 24, 2020, the trial court denied Defendants’ Motion to Quash Service
17 of Process and found that all Defendants were subject to specific personal jurisdiction in

18 that action as well. The Court in the Monterey County action stayed the matter until March

19 24, pending this Court’s ruling on Defendant’s jurisdictional motion. The Court in the

20 Monterey County case has set a case management conference for March 24 to discuss the

21 status of the cases and to evaluate whether the stay should remain in place.

22           Defendants’ Position
23           Defendants believe that there is yet another related case that involves the same
24 parties and some of the same property at issue in this action.

25           Plaintiffs’ Position
26           Plaintiffs note that the Yuma action is a landlord/tenant action which involves only
27 the lease of real property in Yuma, Arizona, where non-party Mrs. Shine LLC was the

28
                                                   -6-
                          JOINT CASE MANAGEMENT CONFERENCE STATEMENT
     LEGAL02/39623138v1
      Case 5:19-cv-05133-EJD Document 39 Filed 02/24/20 Page 7 of 11



 1 landlord, and that none of the trade secret claims, or other causes of action arising under

 2 California law as alleged in the Monterey Superior Court action are or could be alleged in

 3 Arizona state court.

 4           The Yuma, Arizona, Action
 5           On September 5, 2019, Degree Mechanical, LLC, filed a separate action in the
 6 Arizona Superior Court for the County of Yuma, against the same Defendants at issue here

 7 and additional family members, styled Degree Mechanical, LLC v. J.C. Welding, LLC, et

 8 al (Case No S14000CV201900593). The operative complaint in the Yuma County action

 9 alleges three causes of action, as follows: (1) breach of contract, (2) breach of covenant of
10 quiet enjoyment and (3) trespass.        The Defendants have filed counterclaims against
11 Plaintiffs seeking recovery on the unpaid invoices described at Section II.B above.

12 Plaintiffs and Defendants have retained other counsel to represent them in the Yuma action.

13           Discovery is ongoing in the Yuma action. The Yuma action is set for a November
14 9, 2020 jury trial.

15 XI.       RELIEF
16           As set forth in the Complaint, Plaintiffs seek damages for the alleged
17 misappropriation of trade secrets, as well as attorney’s fees, costs, and any other relief

18 permissible under 18 U.S.C. § 1836.

19           Defendants do not believe that Plaintiffs are entitled to any damages, costs or
20 attorneys’ fees. Defendants reserve the right to seek attorneys’ fees if they prevail in this

21 matter.

22 XII.      SETTLEMENT AND ADR
23           Plaintiffs and Defendants, through their counsel of record, have met and conferred
24 regarding potential ADR options in this case. The parties believe that this matter is suitable

25 for mediation and/or settlement conference.

26           Plaintiffs are ready to participate in a settlement conference forthwith. Defendants
27 do not believe they can engage in meaningful settlement negotiations until Plaintiffs (1)

28
                                                  -7-
                          JOINT CASE MANAGEMENT CONFERENCE STATEMENT
     LEGAL02/39623138v1
      Case 5:19-cv-05133-EJD Document 39 Filed 02/24/20 Page 8 of 11



 1 identify the subject matter, form and location of the specific matters that they contend are

 2 trade secrets, (2) disclose how they contend each of the identified trade secrets were

 3 misappropriated, and (3) the basis for their damages calculation.

 4 XIII. CONSENT TO MAGISTRATE JUDGE FOR ALL PURPOSES

 5           The parties do not consent to have a magistrate judge conduct all further
 6 proceedings, including trial and entry of judgment.

 7 XIV. OTHER REFERENCES

 8           The parties agree that this case is not suitable for reference to binding arbitration, a
 9 special master, or the Judicial Panel on Multidistrict Litigation.
10 XV.       NARROWING OF THE ISSUES
11           In light of Plaintiffs’ January 9, 2020 Voluntary Dismissal of the state court claims
12 (Dk # 24), the parties do not believe that a further narrowing of the issues is attainable.

13 XVI. EXPEDITED TRIAL PROCEDURE

14           It is the parties’ position that this case is not the type that can be handled under the
15 Expedited Trial Procedure of General Order No. 64 Attachment A.

16 XVII. SCHEDULING

17           Subject to the Court’s availability, the parties propose the following schedule:
18

19    Proposed Event                                   Proposed Dates
20    Designation of Experts                           Friday, August 21, 2020
      Designation of Rebuttal Experts                  Friday, September 11, 2020
21    Fact Discovery Cutoff, including hearings        Friday, October 23, 2020
      on fact discovery motions
22
      Expert Discovery Cutoff, including               Friday, November 5, 2020
23    hearings on expert discovery motions
      Last Day to File Dispositive Motions             Friday, December 4, 2020 (within 30
24                                                     days of close of discovery; 35 days
25                                                     before hearing)
      Last Day to Hear Dispositive Motions             Friday, January 8, 2021
26    Pretrial Conference                              Friday, January 22, 2021
27    Trial                                            Friday, January 29, 2021

28
                                                    -8-
                          JOINT CASE MANAGEMENT CONFERENCE STATEMENT
     LEGAL02/39623138v1
      Case 5:19-cv-05133-EJD Document 39 Filed 02/24/20 Page 9 of 11



 1 XVIII. TRIAL

 2           If a trial is necessary, the parties agree that a trial would require 7-10 days. Plaintiffs
 3 have demanded a jury trial. Defendants believe this matter is appropriate for a bench trial.

 4 XIX. DISCLOSURE OF NON-PARTY INTERESTED ENTITIES OR PERSONS

 5           Defendants, and each of them, filed Certificates of Interested Parties on February
 6 14, 2020 (Dk 32). Other than the named parties, there is no such interest to report with

 7 respect to Plaintiffs DEGREE MECHANICAL, INC., and DEGREE MECHANICAL,

 8 LLC’s or defendant J.C. WELDING, LLC.

 9    XX. PROFESSIONAL CONDUCT
10           Counsel for the parties have reviewed the Guidelines for Professional Conduct for
11 the Northern District of California.

12 XXI. MISC.

13           Counsel are not aware of other matters that may facilitate the just, speedy and
14 inexpensive disposition of this matter.

15 Respectfully submitted,

16
      Dated: February 24, 2020                      THE FIGARI LAW FIRM
17
                                                    By: /s/ Barbara Figari
18
                                                    Barbara Figari (SBN 251942)
19

20                                                  Attorneys for Plaintiffs
                                                    DEGREE MECHANICAL, LLC and
21                                                  DEGREE MECHANICAL, INC.

22    Dated: February 24, 2020                      ALSTON & BIRD LLP
23                                                  By: /s/ Rodrigo E. Salas
24
                                                    Thomas A. Evans (SBN 202841)
25                                                  Rodrigo E. Salas (SBN 194462)

26                                                  Attorneys for Defendants
                                                    J.C. WELDING, LLC, JUAN DANIEL
27                                                  CASTILLO, JOSE CASTILLO, and JUAN
28                                                  CASTILLO
                                                     -9-
                          JOINT CASE MANAGEMENT CONFERENCE STATEMENT
     LEGAL02/39623138v1
      Case 5:19-cv-05133-EJD Document 39 Filed 02/24/20 Page 10 of 11



 1                                    FILER’S ATTESTATION
 2
             Pursuant to Civil Local Rule 5-1(i)(3), regarding signatures, Rodrigo E. Salas
 3
     hereby attests that concurrence in the filing of this document has been obtained from all
 4
     signatories above.
 5

 6 Dated: February 24, 2020                            By: /s/ Rodrigo E. Salas
                                                       Rodrigo E. Salas (SBN 194462)
 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                 -1-

     LEGAL02/39623138v1
      Case 5:19-cv-05133-EJD Document 39 Filed 02/24/20 Page 11 of 11



 1                                     CERTIFICATE OF SERVICE
 2           I, Rodrigo E. Salas, certify and declare as follow:

 3                   1.      I am over the age of 18 and not a party to this action.

 4                   2.      My business address is 560 Mission St., Suite 2100, San Francisco, CA

 5 94105.

 6                   3.      On February 14, 2020, I caused a copy of the JOINT CASE

 7 MANAGEMENT CONFERENCE STATEMENT to be served upon the following counsel via

 8 the Court’s CM/ECF system:

 9
                 Barbara E. Figari                       Attorney for Plaintiffs
10               The Figari Law Firm                     Degree Mechanical, Inc. and
                 One Sansome Street, Suite 3500          Degree Mechanical, LLC
11               San Francisco, CA 94104
                 barbara@figarilaw.com
12

13
                   I declare under penalty of perjury under the laws of the United States that the
14 forgoing is true and correct. Executed on February 24, 2020, at San Francisco, California.

15
                                                        /s/ Rodrigo E. Salas
16                                                      Attorneys for Defendants
                                                        J.C. WELDING, LLC, JUAN DANIEL
17                                                      CASTILLO, JOSE CASTILLO, and JUAN
18                                                      CASTILLO

19

20

21

22

23

24

25

26
27

28
                                                       11
                          JOINT CASE MANAGEMENT CONFERENCE STATEMENT
     LEGAL02/39623138v1
